            Case 1:20-cv-01037-AWI-EPG Document 16 Filed 08/27/20 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   JAMES LESHAWN BOONE,                          Case No. 1:20-cv-01037-EPG (PC)
11                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                                   RECOMMENDING THAT THIS ACTION BE
12         v.                                      DISMISSED AS BARRED BY THE
                                                   DOCTRINE OF RES JUDICATA
13   PETER SALCEDO, et al.,
                                                   (ECF NO. 1)
14                Defendants.
                                                   OBJECTIONS, IF ANY, DUE WITHIN
15                                                 FOURTEEN DAYS
16                                                 ORDER DIRECTING CLERK TO ASSIGN
                                                   DISTRICT JUDGE
17
18          James Boone (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights case filed pursuant to 42 U.S.C. § 1983.
20          Plaintiff filed the complaint commencing this action on May 22, 2020. (ECF No. 1).
21   Plaintiff alleges that he was injured while working as an Inmate Work Laborer at Corcoran
22   State Prison, and that he was not promptly treated for his injury.
23          In the complaint, Plaintiff states that he brought a case in state court based on the same
24   allegations and against the same defendants (ECF No. 1, pgs. 2 & 5), that he lost at summary
25   judgement (id. at 2), and that he appealed, unsuccessfully (id.).
26          As it appeared from the face of the complaint that Plaintiff previously brought a case
27   based on identical allegations against the same defendants, litigated his case, and lost, the Court
28   ordered Plaintiff to show cause why this case should not be dismissed as barred by res judicata.

                                                      1
             Case 1:20-cv-01037-AWI-EPG Document 16 Filed 08/27/20 Page 2 of 5



 1   (ECF No. 13). On August 26, 2020, Plaintiff filed his response. (ECF No. 14).
 2            For the reasons that follow, the Court will recommend that this action be dismissed as
 3   barred by res judicata.
 4   I.       PLAINTIFF’S STATE CASE
 5            In the exhaustion section of his complaint, Plaintiff states that he brought a prior case,
 6   16C0396, in the Superior Court of Kings County. (ECF No. 1, p. 2). In the case Plaintiff
 7   brought in the Superior Court of Kings County, Plaintiff sued the defendants that he is suing in
 8   this action for the injuries alleged in this complaint, i.e., the knee injury Plaintiff sustained on
 9   November 24, 2015, when he fell into an uncovered pre-dug hole, and the delayed medical
10   treatment afterwards. (Id. at 2, 3, 5, & 6).1 In the state case, Plaintiff sued the defendants under
11   state law, not federal law. (Id. at 5) (“Plaintiff has filed a State Tort action on the above
12   mentioned defendants, in State Courts, only to be told that his exclusive remedy against
13   Plaintiff’s ‘CO-EMPLOYEES and EMPLOYER’ would be the worker’s compensation that
14   was given to him.”). Plaintiff alleges that the state case was “Denied” by summary judgment.
15   (Id. at 2). Plaintiff appealed to the Fifth Appellate District (F078463), but his appeal was
16   “Denied.” Plaintiff appealed to the California Supreme Court (S259376), but they denied
17   review. (Id.). Plaintiff then brought this section 1983 action.
18   II.      APPLICABLE LAW
19            Federal courts “give the same preclusive effect to state court judgments that those
20   judgments would be given in the courts of the State from which the judgments emerged.”
21   Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466 (1982); see also 28 U.S.C. § 1738. Thus,
22
23
              1
                 In addition to the allegations in his complaint, Plaintiff includes declarations that he appears to have
24   filed in his state action. In the declarations, witnesses refer to Plaintiff falling into the pre-dug hole on November
     24, 2015, and the delayed medical treatment. See, e.g., Declaration of Eric Stills, ECF No. 1, pgs. 9-10 (“I
25   witnessed the plaintiff fall inside a[n] uncovered, unmarked, pre-dug hole/trench, on November 24, 2015…. I
     witnessed the plaintiff ask for medical attention after sustaining his injury. Shortly after, I witnessed staff and
26   officers direct the plaintiff to walk back to the equipment yard, along with the rest of the inmates….”); Declaration
     of Brian Lewis, ECF No. 1, p. 8 (“I witnessed the plaintiff being helpedout [sic] of one of the uncovered trenches-
27   hole that he fell into…. I witnessed the plaintiff request medical attention from IWL staff and correctional officers
     after being helped out of the trench or hole that he fell into…. I witnessed the plaintiff being directed to walk,
28   with the rest of the group of inmates back to the equipment yard. I witnessed the plaintiff walking very slowly, in
     obvious pain, and walking with a limp back to the equipment yard.”).

                                                               2
            Case 1:20-cv-01037-AWI-EPG Document 16 Filed 08/27/20 Page 3 of 5



 1   this Court will apply California law to determine the preclusive effect of the state court
 2   judgment against Plaintiff. Moldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004); see also
 3   Palomar Mobilehome Park Ass’n v. City of San Marcos, 989 F.2d 362, 364 (9th Cir. 1993).
 4           Under California law, res judicata forecloses relitigation if “(1) A claim or issue raised
 5   in the present action is identical to a claim or issue litigated in a prior proceeding; (2) the prior
 6
     proceeding resulted in a final judgment on the merits; and (3) the party against whom the
 7
     doctrine is being asserted was a party or in privity with a party to the prior proceeding.” Pitzen
 8
     v. Superior Court, 120 Cal. App. 4th 1374, 1381 (2004) (citation omitted); see also Victa v.
 9
     Merle Norman Cosmetics, Inc., 24 Cal. Rptr. 2d 117, 120 (Ct. App. 1993) (res judicata
10
     “foreclose[s] relitigation of a cause of action or issue that was determined in a prior case,
11
     involving the same party or one in privity to it, and which ended in a final judgment on the
12
     merits”); McKinney v. Cty. of Santa Clara, 168 Cal. Rptr. 89, 92 (Ct. App. 1980) (res judicata
13
     “precludes parties and their privies from relitigating a cause of action that has been finally
14
15   determined by a court of competent jurisdiction.”).

16   III.    ANALYSIS

17           It is clear from the face of the complaint that Plaintiff brought a case in state court based

18   on the same allegations and against the same defendants (ECF No. 1, pgs. 2 & 5), that he lost at

19   summary judgment (id. at 2), and that he appealed, unsuccessfully (id.). Accordingly, the

20   second and third elements of res judicata are satisfied.
21           As to the first element, it does not appear that Plaintiff is bringing identical claims.
22   Instead, Plaintiff alleges that he raised state tort claims in his state court case, whereas in this
23   case, Plaintiff is asserting claims under the federal constitution.
24           However, for purposes of res judicata, California applies the “primary rights” theory.
25   Under this theory, “[i]f the same primary right is involved in two actions, judgment in the first
26
     bars consideration not only of all matters actually raised in the first suit but also all matters
27
     which could have been raised.” Gonzales v. California Dep’t of Corr., 739 F.3d 1226, 1233
28

                                                        3
             Case 1:20-cv-01037-AWI-EPG Document 16 Filed 08/27/20 Page 4 of 5



 1   (9th Cir. 2014) (quoting Eichman v. Fotomat Corp., 147 Cal. App. 3d 1170, 1175 (1983))
 2   (internal quotation marks omitted)). “‘[U]nder the primary rights theory, the determinative
 3   factor is the harm suffered. When two actions involving the same parties seek compensation
 4   for the same harm, they generally involve the same primary right.’” Id. (alteration in original)
 5   (quoting Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788, 798 (2010)); see also Palomar
 6
     Mobilehome Park Ass’n v. City of San Marcos, 989 F.2d 362, 365 (9th Cir. 1993) (“It is well
 7
     settled that res judicata bars subsequent actions on all grounds for recovery that could have
 8
     been asserted, whether they were or not. A litigant cannot avoid the preclusive effect of res
 9
     judicata by failing explicitly to plead federal constitutional violations in a prior state action.
10
     While every litigant deserves his or her day in court, few deserve two.”) (citations omitted).
11
              In this case, Plaintiff is seeking compensation for the same harm as in his state action,
12
     and from the same defendants. Thus, his federal claims could have been asserted in his state
13
     action, and, under the primary rights theory, the first element is satisfied as well.
14
              As all three elements are satisfied, this case is barred by the doctrine of res judicata.
15
              In his response to the order to show cause, Plaintiff argues that because Kings County
16
     Superior Court did not have jurisdiction to hear his federal claims, Plaintiff could not have
17
     brought his federal claims in his state action and this action is not barred by res judicata. (ECF
18
     No. 14, pgs. 1-2). However, Plaintiff is incorrect.2 “[S]tate courts of ‘general jurisdiction’ can
19
     adjudicate cases invoking federal statutes, such as § 1983, absent congressional specification to
20
     the contrary.” Nevada v. Hicks, 533 U.S. 353, 366 (2001). And, “California’s superior courts
21
     are courts of general jurisdiction, which means they are generally empowered to resolve the
22
     legal disputes that are brought to them. (Cal. Const., art. VI, §§ 1, 10; see generally 20
23
     Am.Jur.2d (2015) Courts, § 66, p. 464 [‘Courts of general jurisdiction have the power to hear
24
     and determine all matters, legal and equitable, except insofar as these powers have been
25
26
27            2
                Plaintiff appears to confuse state court jurisdiction and federal court jurisdiction. “Federal courts are
     courts of limited jurisdiction. They possess only that power authorized by Constitution and statute….” Kokkonen
28   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). As described in these findings and recommendations,
     California superior courts are courts of general jurisdiction.

                                                              4
             Case 1:20-cv-01037-AWI-EPG Document 16 Filed 08/27/20 Page 5 of 5



 1   expressly denied.’].).” Quigley v. Garden Valley Fire Prot. Dist., 7 Cal. 5th 798, 808 (2019).
 2   Thus, Kings County Superior Court had jurisdiction to hear Plaintiff’s federal claims and this
 3   action is barred by res judicata.
 4   IV.      RECOMMENDATIONS AND ORDER
 5            It is clear from the face of the complaint that the claims in this case is barred by res
 6   judicata because Plaintiff previously brought a case based on identical allegations against the
 7   same defendants, litigated his case, and lost.
 8            Accordingly, the Court HEREBY RECOMMENDS that:
 9            1.     This action be dismissed because it is clear from the face of the complaint that
10   this action is barred by the doctrine of res judicata; and
11            2.     The Clerk of Court be directed to close this case.
12            These findings and recommendations will be submitted to the United States district
13   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
14   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
15   file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
19   (9th Cir. 1991)).
20            Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
21   judge to this case.
22
     IT IS SO ORDERED.
23
24
           Dated:   August 27, 2020                               /s/
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                        5
